            Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                   CRIMINAL NO.:
       v.                                                  DATE FILED:

MICHAEL FIELDS                                             VIOLATIONS:
DESIREE ADORNO                                             18 U.S.C. $ 84a(n) (conspiracy to
                                                           maliciously damage property used in
                                                           interstate commerce by means of an
                                                           explosive - L count)
                                                           18 U.S.C. S 844(i) (attempt to
                                                           maliciously damage property used in
                                                           interstate commerce by means of an
                                                           explosive - I count)
                                                           26 U.S.C. S 5861(d) (possession of an
                                                           unregistered firearm - 1 count)
                                                           18 U.S.C. $ 2 (aiding and abetting)
                                                           Notices of forfeiture

                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

                                        BACKGROUND

               At all times material to this indictment:

               1.     Wawa is a chain of convenience retail stores, operating multiple locations

throughout Southeastern Pennsylvania and surrounding areas. Wawa orders and obtains supplies

and merchandise from businesses that are located in Pennsylvania and other states in the United

States and is a business that is engaged in interstate commerce by providing customers   with

goods produced, purchased, and transported from other states to Pennsylvania.

               2.      Wawa has a store located at 3230 Richmond Street, Philadelphia,

Pennsylvania (hereinafter referred to as "the Wawa store"). The Wawa store housed a computer
             Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 2 of 11



terminal that operated lotteries that are authorized by state entities inside and outside of the

Commonwealth of Pennsylvania.

                 3.      The Wawa store was closed for business on May 30,2020, because            of

civil unrest in Philadelphia, Pennsylvania. Apart from   a   brief unsuccessful attempt to open on

May 31, 2020,the Wawa store remained closed through June 8, 2020.

                 4.      Defendants MICHAEL FIELDS and DESIREE ADORNO were not

employees of Wawa and had no permission to enter the Wawa store.

                                        THE CONSPIRACY

                 5.      On or about June 5, 2020, in Philadelphia, in the Eastern District   of

Pennsylvania, defendants

                                      MICHAEL FIELDS and
                                        DESIREE ADORNO

conspired and agreed, together and with Person #1 and Person #2,who are unknown to the grand

jury, to maliciously damage and destroy, and attempt to damage and destroy, by means of fire or

an explosive, any building, vehicle, and other real and personal property used in interstate and

foreign commerce and in any activity affecting interstate and foreign commerce, in violation of

Title   18, United States Code, Sections 844(i).

                                      MANNER AND MEANS

                 It was part of the conspiracy that:

                 6.      Defendants MICHAEL FIELDS and DESIREE ADORNO, along with

Person   #l and Person #2, traveled to the Wawa    store for the purpose of breaking into the Wawa

store, stealing merchandise, and using explosive devices to break into a Pennsylvania Lottery

machine and a safe inside the store to steal cash and lottery tickets.
              Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 3 of 11



                  7.     Defendants MICHAEL FIELDS and DESIREE ADORNO, along with

Person   #l   andPerson #2,broke into the Wawa store, stole merchandise offered for sale by

Wawa, and attempted to use explosive devices to break into a Pennsylvania Lottery machine and

a safe to steal cash and lottery tickets.

                                            OVERT ACTS

                  In furtherance of the conspiracy and to accomplish its objects, defendants

MICHAEL FIELDS and DESIREE ADORNO, together and with Person #1 and Person #2,who

are unknown to the grand     jury, committed the following overt acts, among others, in the Eastern

District of Pennsylvania:

                  On or about June 5, 2020:

                  1.     Defendants MICHAEL FIELDS and DESIREE ADORNO, along with

Person   #l   and Person #2,traveledto the Wawa store.

                  2.     Person #1 used a garden hoe to break the glass of the front door to gain

entry into the Wawa store.

                  3.     Defendant DESIREE ADORNO and Person #1 entered the Wawa store

through the broken glass door, followed by defendant MICHAEL FIELDS, while Person #2

remained in a vehicle in the parking lot of the Wawa store.

                  4.     Once inside the store, defendants   MICHAEL FIELDS and DESIREE

ADORNO, along with Person #1, stole merchandise belonging to the Wawa store by removing

the merchandise from display shelves and placing it into plastic bags and a backpack.

                  5.     Person #1 broke open two cash registers in an attempt to steal cash, but

was unsuccessful because the cash registers were empty.
            Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 4 of 11



               6.     Defendant MICHAEL FIELDS removed an explosive device from his

sweatshirt pocket and gave it to Person #1.

               7.     Defendant DESIREE ADORNO removed two explosive devices from her

backpack and placed them in a large cup holder on a counter next to a safe and near a cash

register.

               8.     Person   #l   attempted unsuccessfully to break open the Pennsylvania

Lottery machine, terminal number 21041, that was located inside the Wawa store by striking the

machine with the garden hoe.

               9.     Person #1 then placed the explosive device, previously given to him by

defendant MICHAEL FIELDS, into the Pennsylvania Lottery machine.

               10.    Person #1 carried several plastic bags filled with stolen Wawa store

merchandise out of the store and placed them in the waiting vehicle driven by Person #2, as

defendant MICHAEL FIELDS and defendant DESIREE ADORNO remained inside the store

and continued to place stolen merchandise into plastic bags.

               11.    After placing the plastic bags containing the stolen Wawa store

merchandise inside of the waiting vehicle, Person #1 reentered the Wawa store.

               12.    Person #1 removed additional plastic bags filled with stolen Wawa store

merchandise from the Wawa store and placed the bags inside of the car. When Philadelphia

Police Officers arrived at the Wawa store, Person     #l   and Person #2 fled the parking lot in the

vehicle driven by Person #2.

               13.    Defendant MICHAEL FIELDS ran out of the Wawa store and attempted

to flee and allude police, by running, hiding under a vehicle, jumping over a fence, and hiding in


                                                  4
             Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 5 of 11



a bush.   While fleeing, defendant FIELDS discarded, or otherwise attempted to conceal,

explosive devices, and was ultimately apprehended by police and taken into custody.

                 14.     Defendant DESIREE ADORNO remained inside the Wawa store until she

was apprehended and taken into custody by police.

                 All in violation of Title   18, United States Code, Section 844(n).
             Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 6 of 11



                                          COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

                On or about June 5, 2020, in Philadelphia, in the Eastern District of Pennsylvania,

defendants

                                     MICHAEL FIELDS and
                                        DESIREE ADORNO

attempted to maliciously damage and destroy by means of an explosive, and aided and abetted

the attempt to maliciously damage and destroy by means of an explosive, property used in

interstate commerce and in activities affecting interstate commerce, that is, a Pennsylvania

Lottery machine, terminal number 21041, inside of the Wawa store located at3230 Richmond

Street in Philadelphia, Pennsylvania.

                In violation of Title 18, United States Code, Sections 844(i) and (2).
            Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 7 of 11



                                         COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

               On or about June 5, 2020, in Philadelphia, in the Eastern District of Pennsylvania,

defendant

                                       MICHAEL FIELDS

knowingly received and possessed   a   firearm, that is, a destructive device which contained a

perchlorate explosive mixture and a length of pyrotechnic fuse, which was not registered to

defendant FIELDS in the National Firearms Registration and Transfer Record.

               In violation of Title 26, United States Code, Sections 5845, 5861(d), and 5871.
           Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 8 of 11



                                     NOTICE OF FORFEITURE                 1


THE GRAND JURY FURTHER CHARGES THAT:

                As a result of the violations of Title 18, United States Code, Sections 844(n) and

844(i), as set forth in this indictment, defendants

                                        MICHAEL FIELDS              ANd
                                          DESIREE ADORNO

shall forfeit to the United States of America:

                1.       any explosive materials involved or used or intended to be used in the

commission of such offenses, including, but not limited to:

                        (a)       Five explosive devices; and

                2.     any property, real or personal, that constitutes or is derived from proceeds

traceable to, and obtained directly or indirectly as a result of, the commission of such violations,

including, but not limited to, the sum of $3,986.28 which is the value of the merchandise stolen

from the Wawa store, located at3230 Richmond Street, Philadelphia, Pennsylvania.

                3.      If any of the property subject to forfeiture,         as a result   of any act or

omission of the defendants:

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited        with,    a   third party;

                        (c)       has been placed beyond the jurisdiction of the Court;

                        (d)       has been substantially diminished in value; or

                        (e)       has been commingled          with other property which cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b) and
           Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 9 of 11



Title 28, United States Code, Section 2461(c), incorporating Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of the defendants up to the value of the

property subject to forfeiture.

                All pursuant to Title   18, United States Code, Sections 844(c)(1), 981(a)(1)(C),


and 982(a)(2)(B), and Title 28, United States Code, Section 2461(c).
          Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 10 of 11



                                  NOTICE OF FORFEITURE             2


THE GRAND JURY FURTHER CHARGES THAT:

                 As a result of the violation of Title 26, United States Code, Section 5861(d), as

set forth in this indictment, defendant

                                          MICHAEL FIELDS

shall forfeit to the United States of America, the firearm, that is, a destructive device, involved in

the commission of this offense.

                 All pursuant to Title 28, United   States Code, Section 2461(c) and Title 26,

United States Code, Section 5872.


                                                       A TRUE BILL:




JENNIFER ARBITT
Acting United States Attorney




                                                  l0
         Case 2:21-cr-00050-GJP Document 1 Filed 02/23/21 Page 11 of 11




                                                               o
                                                               o
                                                               tr
                                                               o
                                                               d
                                                               F
                                                               a4
                                                   d-)t-
                                                  9^

                                                  ?c)
                                                  !.1 d
                                                  C6
                                                               ti
                                                  *€
                                                  s()


                                                  9.E
                                                  )au
                                                                     E

                                                  Pa*
                                                  oJr
                        O                         *i'c
                        &                         agH
                                                  VLL

                                                  C)6-9
                        H
                        lel                       9Pht=
                        z                         troE bo            9-)


            tscr        tri    Az F- ,.rad E      t^q
                                                   =
                                                   r'e-FH
                                                                     6
            col         O      lc( 2                                .=              al
                                                                                    .i
    -U.+l
    Ho->l
    il+.Xl
            ;
            tbl
                  .-l

                        a
                        tr]
                               Ea          = =E
                               Ir I-'l Lr] 55>.
                                                                     P,o
                                                                     E
                                                                                    H



    F-OHl                                                                                o
    9.EEI
                                        LAIUL
                  -t                    \J         tr !) o ^."                           U
    u!'=t
    -aFt
                        [-i
                        iA     <
                              C&    A
                                   F]
                                                   ;;cEEQ
    ii c .il
                                                           A
                        n     \)a Li
                              ;i ti     LUFa-.-   -
                                                   hE_:
                                                               -

                                                   x i-a 5.9
                                        -

    |.lvl               i-r    ii lrl                    --ai Ea
    tla
    -(.)
                        7
                        F
                               Z,ta               .=:4,96 -,-o
    ih2                                           #H ir o
                                                  -.:-   > iio Ec
                        zD                         LrAL?a*!                    o

    a                                             ll r g€ X P p                o
                                                                               a-
    rq
    H
                        El
                        H
                        F
                                                  € E- o
                                                  <    < -.o.cg.dE  x:=
                                                  +-t+:oo-F
                                                  cir i\'>,ca L6 n cl ,\)k     o
    H                                                                          t!
    a                                             .O)P
                                                    .o).L
                                                          cA,
                                                              ^
                                                                o4 aO) Y
                                                  O UO EOU                 b
    rd
    F                                             aPafrricrB
                                                  --L--.--V
o   z                                             oo 5 oo >'ro oo I
=                                                 - o--oc.l-2,
